UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-05896 Deutsche Target Fund (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 7/31 Date of reporting period: 7/31/2014 ITEM 1. REPORT TO STOCKHOLDERS July 31, 2014 Annual Report to Shareholders Deutsche Target 2014 Fund (formerly DWS Target 2014 Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 9 Performance Summary 11 Investment Portfolio 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 16 Financial Highlights 17 Notes to Financial Statements 25 Report of Independent Registered Public Accounting Firm 26 Information About Your Fund's Expenses 27 Tax Information 28 Advisory Agreement Board Considerations and Fee Evaluation 33 Board Members and Officers 38 Account Management Resources This report must be preceded by a prospectus. The prospectus contains the fund's objectives, risks, charges and expenses, and other important information about the fund. Although allocation among different asset categories generally limits risk, portfolio management may favor an asset category that underperforms other assets or markets as a whole. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Because Exchange Traded Funds (ETFs) trade on a securities exchange, their shares may trade at a premium or discount to their net asset value. ETFs also incur fees and expenses so they may not fully match the performance of the indexes they are designed to track. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 9 through 10 for more complete performance information. Investment Strategy The fund seeks to provide a guaranteed return of investment on November 15, 2014 (the "Maturity Date") to investors who reinvest all dividends and hold their shares to the Maturity Date. The fund seeks to achieve its investment objectives by investing a portion of its assets in "zero coupon" U.S. Treasury obligations and the balance of its assets in common stocks or investment vehicles that provide exposure to common stocks. Deutsche Target 2014 Fund produced a total return of 2.03% during the annual period. While the past year was characterized by a great deal of negativity surrounding the outlook for bonds, the fixed income market in fact produced a surprisingly robust return. During the 12-month period ended July 31, 2014, the fund’s bond benchmark — the Barclays U.S. Treasury Index — rose 1.99%. Entering the fund’s reporting period, the prevailing fear was that the U.S. Treasury market would be pressured by the less accommodative policies of the U.S. Federal Reserve Board (the Fed). The Fed began the process of tapering its quantitative easing in late 2013, and it has stated its intention to begin raising interest rates next year. Despite this potential headwind, government bonds were helped by an environment of slower-than-expected growth, high demand from institutional investors and falling yields for developed-market government bonds in Europe. The rally in Treasuries had only a small impact on fund performance, however, due to the nature of our investment strategy. The U.S. stock market also delivered a strong return during the past year, as gauged by the 16.94% gain of the Standard & Poor's 500® (S&P 500) Index. Stocks experienced a steady upward climb with low volatility, reflecting strong investor sentiment and healthy risk appetites. Market performance was boosted by the combination of the Fed’s continued low-rate policy, positive corporate profit results and the continued health of corporate balance sheets. "As the fund moves closer to its maturity date, we continue to manage the portfolio by investing in zero-coupon bonds and ETFs representative of the broader U.S. stock market." Performance Attribution As of July 31, 2014, the fund held a weighting of 19.5% in stocks and 80.2% in bonds. The remainder of the portfolio was in cash. The fixed income portion of the portfolio is invested entirely in Treasury STRIPS, which stands for Separate Trading of Registered Interest and Principal of Securities. STRIPS are created by dividing all of the individual interest and principal payments of underlying coupon-bearing Treasury notes into separate zero-coupon securities. Such securities initially sell at a discount to their final value, and their prices gradually rise until they become fully valued at par ($100 per bond) on their maturity date. Because STRIPS are more responsive to interest rate changes than coupon-bearing bonds of similar maturity, they tend to be more sensitive to volatility in the broader bond market. This is particularly true for longer-maturity STRIPS. On the other hand, the dominant contribution to price performance for STRIPS with closer maturity dates comes from the gradual accretion of the bonds towards their $100 par value. Since the fund’s November 15, 2014 maturity date is so close, the performance of the fixed income portion of the portfolio is due almost entirely to the gradual accretion of the STRIPS’ price toward its par value rather than the movements in prevailing interest rates. For the year, the fund’s STRIPS position produced a return of approximately 0.27%. The return of the fund’s bond investments was less than that of the Barclays U.S. Treasury Index because the maturity of the fund’s STRIPS investment is less than the average maturity of the securities in the benchmark. This acted as a headwind to relative performance during a time in which bond yields fell and prices rose. However, the low interest-rate risk of the fund’s bond holdings is consistent with the proximity of its maturity date. The equity portion of the fund is invested in two exchange-traded funds, or ETFs, that track the performance of the S&P 500 Index: the SPDR S&P rust and the iShares S&P 500 Index ETF. We believe this low-cost approach enables the equity portion of the fund to produce returns in line with the broader U.S. equity market. This portion of the portfolio performed very well during the 12-month reporting period, reflecting the substantial gain in the U.S. market during this time. While stocks are only a small portion of the portfolio, their strong return helped augment the performance of its holdings in zero-coupon bonds. Outlook and Positioning As the fund moves closer to its maturity date on November 15, 2014, we continue to manage the portfolio by investing in zero-coupon bonds and ETFs representative of the broader U.S. stock market. Though the fund will discontinue operations after November 15, 2014, all fund shareholders have a number of options to consider for their Target 2014 Fund investment. Among them is the ability to exchange their Target 2014 Fund shares into Class A shares of any of the broad range of other Deutsche funds without incurring an additional sales charge (subject to minimum investment requirements); redeeming all or a portion of their shares prior to the maturity date; or taking no action whereby on November 17 (since the fund's maturity date November 15 is a Saturday, a non-business day), their shares will be redeemed and a check representing the proceeds sent. Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2005. — Joined Deutsche Asset & Wealth Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. — Head of Sector Fixed Income: New York. — BIS, University of Minnesota. Rahmila Nadi, Associate Portfolio Manager of the fund. Began managing the fund in 2013. — Joined Deutsche Asset & Wealth Management in 2012 after six years of experience at J.P. Morgan Chase in credit portfolio trading. — BA, Columbia University, Columbia College; MBA, S.C. Johnson Graduate School of Management at Cornell University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know Quantitative easing is a monetary policy central banks often employ when interest rates are at or near zero. This policy involves a country’s central bank purchasing government securities in the open market, which causes the price of the securities purchased to rise and their yields to fall. The central banks hope that lower borrowing costs will encourage consumers and businesses to spend more, thus helping the overall economy. The Barclays U.S. Treasury Index is an unmanaged index of prices of U.S. Treasury bonds with maturities of one to thirty years. The Standard & Poor’s 500 (S&P 500) Index is an unmanaged, capitalization- weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. An exchange-traded fund (ETF) is a security that tracks an index or asset like an index fund, but trades like a stock on an exchange. Performance Summary July 31, 2014 (Unaudited) Average Annual Total Returns as of 7/31/14 1-Year 5-Year 10-Year Unadjusted for Sales Charge 2.03% 4.01% 3.86% Adjusted for the Maximum Sales Charge (max 5.00% load) –3.07% 2.94% 3.32% S&P 500® Index† 16.94% 16.79% 8.00% Barclays U.S. Treasury Index†† 1.99% 3.48% 4.41% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratio of the Fund, as stated in the fee table of the prospectus dated December 1, 2013, is 1.27% and may differ from the expense ratio disclosed in the Financial Highlights table in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Net Asset Value and Distribution Information Net Asset Value: 7/31/14 $ 7/31/13 $ Distribution Information: Twelve Months as of 7/31/14: Income Dividends $ Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended July 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.0%. This results in a net initial investment of $9,500. The growth of $10,000 is cumulative. † The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. †† The Barclays U.S. Treasury Index tracks the performance of U.S. Treasury obligations with a remaining maturity of one year or more. Investment Portfolio as of July 31, 2014 Principal Amount ($) Value ($) Government & Agency Obligation 80.5% U.S. Treasury Obligation U.S. Treasury STRIPS, 4.397%*, 11/15/2014 (a) (Cost $15,925,409) Shares Value ($) Exchange-Traded Funds 19.5% iShares S&P 500 Index ETF (a) SPDR S&P rust Total Exchange-Traded Funds (Cost $2,272,659) Securities Lending Collateral 41.2% Daily Assets Fund Institutional, 0.10% (b) (c) (Cost $8,243,130) Cash Equivalents 0.3% Central Cash Management Fund, 0.06% (b) (Cost $66,337) % of Net Assets Value ($) Total Investment Portfolio (Cost $26,507,535)† Other Assets and Liabilities, Net ) ) Net Assets * Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $26,507,535. At July 31, 2014, net unrealized appreciation for all securities based on tax cost was $1,833,509. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $1,833,509 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $0. (a) All or a portion of these securities were on loan. The value of securities loaned at July 31, 2014 amounted to $8,038,956, which is 40.1% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. S&P: Standard & Poor's SPDR: Standard & Poor's Depositary Receipt STRIPS: Separate Trading of Registered Interest and Principal Securities Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Government & Agency Obligation $
